UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2010 JAMMIN JAVA CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52161 (Commission File Number) EIN: 264204714 (IRS Employer Identification No.) 8350 Wilshire BlvdBeverly Hills CA 90211 (Address of principal executive offices and Zip Code) 323-556-0746 Registrant's telephone number, including area code: Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On May 28, 2010 Jammin Java Corp. (the “Company”) appointed Leif Martinoff as a director of the Company.Mr. Martinoff was also appointed as Vice President of Business Development.Mr. Martinoff is a co-founder and former executive officer of Tigrisnet, Iraq’s leading communications provider delivering high speed internet, VoIP and WiFi. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 28, 2010 JAMMIN JAVA CORP. /s/ Anh Tran Anh Tran, CEO, President and Director
